Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 25, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Although claimant had a back problem when he was hired in November 1990, the evidence does not support claimant’s contention (first raised before the Unemployment Insurance Appeal Board) that he was advised by his chiropractor to quit working. Claimant never mentioned to his employer or his coworkers that he had reinjured his back; he simply failed to report to work after December 9, 1990 and did not see his chiropractor until his next scheduled appointment on December 15, 1990. In between his last appointment on November 24, 1990 and December 9, 1990, claimant worked eight full days, including some overtime. Significantly, there was no testimony or documentary evidence from his chiropractor to indicate that claimant was unable to perform his job. Given these facts, there is substantial evidence to support the decision of the Board that claimant voluntarily left his employment without good cause (see, Matter of Logan [Levine], 52 AD2d 679, lv denied 39 NY2d 709; Matter of Chawkin [Catherwood] 18 AD2d 750).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.